Citation Nr: 1020031	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-17 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis C.  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to November 
1970 and April 1971 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which confirmed a previous denial of service 
connection for hepatitis C.

The Veteran was scheduled for a Board hearing at the RO in 
April 2010.  Prior to this the Veteran, through his 
representative, submitted an April 2010 written statement 
noting that he would not be attending his hearing.  In this 
statement the Veteran also indicated that he was withdrawing 
his claim for a total rating for compensation purposes based 
on individual unemployability (TDIU).  Thus, the claim of 
entitlement to TDIU is no longer before the Board.  See 38 
C.F.R. § 20.204.  

The RO addressed the new and material evidence issue in the 
rating decision on appeal and found that the Veteran had not 
submitted new and material evidence for the claim.  
Irrespective of the RO's action, the Board must decide 
whether the Veteran has submitted new and material evidence 
to reopen the claim of service connection for hepatitis C.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
hepatitis C in a December 2004 rating decision.  The 
appellant received timely notice of the determination but did 
not appeal, and that decision is now final.

2.  Evidence received since the December 2004 rating decision 
is not duplicative, cumulative, or redundant of evidence 
previously considered, and relates to the pertinent 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for hepatitis C.  


CONCLUSION OF LAW

New and material evidence has been received since the 
December 2004 rating decision, and the claim for entitlement 
to service connection for hepatitis C is reopened.  38 
U.S.C.A. § 5108 (West 2002 and Supp. 2009); 38 C.F.R. § 3.156 
(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Reopening the claim of service connection for hepatitis C has 
been considered with respect to VA's duties to notify and 
assist.  Given the favorable outcome noted above, no 
conceivable prejudice to the Veteran could result from this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Analysis

The Veteran seeks to reopen a previously denied claim of 
entitlement to hepatitis C.  He claims that VA treatment 
records from the VA Medical Center (VAMC) in Mountain Home, 
Tennessee, note that a doctor said that the Veteran's 
hepatitis C is related to his service.

In December 2004, the RO denied service connection for 
hepatitis C on the basis that there was no evidence that the 
Veteran's hepatitis C is related to the service connected 
gunshot would of the right thumb and there is no evidence of 
hepatitis during service.  The Veteran did not appeal that 
decision and it too is now final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a).

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence submitted since the December 2004 rating decision 
pertaining to the Veteran's hepatitis C includes a May 2007 
VA treatment record from the Mountain Home VAMC noting that 
the Veteran reported that he got hepatitis in service as a 
result of transfusions he received when he suffered a gunshot 
wound to his hand.  

The May 2007 VA treatment record is new because it is not 
duplicative of evidence considered by the RO at the time of 
its December 2004 rating decision.  

In fact, the record contains ample evidence that the Veteran 
did incur a gunshot wound to his hand in 1969 and that he did 
have hepatitis shortly thereafter.   

A March 1970 service treatment record (STR ) noted the 
Veteran had malaise, fatigue, and decreased appetite.  A 
diagnosis of infectious hepatitis was given.
A February 1971 VA special gastrointestinal examination 
report notes that the Veteran had a history of previous serum 
hepatitis secondary to whole blood transfusion in August 
1969, which was currently asymptomatic.  

STRs dated in December 1972 noted that the Veteran had 
malaise and fatigue, with a history of hepatitis, possibly 
secondary to a transfusion in 1970.  An impression of 
possible anicteric hepatitis was given.

The Veteran was clearly diagnosed with hepatitis during 
active service and, as the 2004 denial was based in large 
part on the fact that he did NOT have hepatitis during 
service, the evidence is new and material and raises a 
reasonable possibility of substantiating the claim.  

The only real question is what kind of hepatitis he incurred.  
The fact that hepatitis C was not a recognized medical 
diagnosis during the period 1969 - 1972, and the fact that 
the Veteran apparently had hepatitis some two plus years 
after it was first diagnosed raise a serious question as to 
whether he had hepatitis A, B, or C during service.  

Given the submission of new and material evidence since the 
December 2004 rating decision, reopening the claim to 
entitlement to service connection for hepatitis C is 
warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for hepatitis C, 
to this extent only the claim, is granted.






REMAND

The Veteran seeks service connection for hepatitis C.  He 
claims that he contracted hepatitis C during a blood 
transfusion while being treated for a gun shot wound in 
service.  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

The competent evidence of record currently shows that the 
Veteran has hepatitis C.   
 
A March 1970 STR notes that the Veteran had infectious 
hepatitis, and a February 1971 VA special gastrointestinal 
examination report notes that the Veteran had a history of 
previous serum hepatitis secondary to whole blood transfusion 
during service in August 1969, which was currently 
asymptomatic.  However, STRs dated in December 1972 note that 
the Veteran had a history of hepatitis, possibly secondary to 
a transfusion in 1970.  An impression of possible anicteric 
hepatitis was given.  

Thus, the record contains competent medical evidence of a 
current hepatitis C disability and in service treatment for 
hepatitis on at least three occasions.  There is insufficient 
medical evidence for the Board to decide the Veteran's claim 
on a direct basis and therefore a VA medical examination must 
be provided.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination with an appropriate medical 
professional to determine the nature and 
etiology of his hepatitis C.  Following a 
thorough examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
hepatitis C had its onset during, or is 
otherwise related to, service.  

The examiner must review all of the 
Veteran's STRs.  The examiner must accept 
as fact that the Veteran had hepatitis 
during service following two blood 
transfusions. The examiner must note and 
specifically address in his opinion STRs 
dated in March 1970, indicating that the 
Veteran had infectious hepatitis; the 
February 1971 VA special gastrointestinal 
examination report, indicating the veteran 
had a history of previous serum hepatitis 
secondary to whole blood transfusion; and 
December 1972 STRs indicating that the 
Veteran was given an impression of 
possible anicteric hepatitis.  The 
examiner must specifically comment on the 
significance, if any, of the fact that 
hepatitis C was not a recognized diagnosis 
at the time of the Veteran's service and 
that the Veteran had a further diagnosis 
of hepatitis more than two years after the 
blood transfusion.

A complete rationale must be provided for 
all medical opinions.  The claim folder 
must be made available to each examiner 
for review in conjunction with the 
examination.  

If the examiner concludes that the 
Veteran's Hepatitis C is not related to 
service, he/she is provide an opinion as 
to the likely etiology of the Hepatitis C 
with a complete rationale for such 
opinion.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If claim remains 
denied, the RO should issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


